DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the limitation “is integrate” which is grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the plurality of busbars in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the HV-PCB" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurcik et al. (US 2019/0214606 A1).
Regarding claim 1, Kurcik discloses a battery system (Title, Abstract), comprising:
a high voltage (HV) system having a plurality of connected rechargeable battery cells (battery module 100 including battery cells 10 [0052]);
a battery disconnecting unit (BDU) comprising a carrier plate (solid state switch 200 including switch circuit board 210 [0052]-[0053]), BDU relays configured to switchably open or close a HV line of the HV system, wherein the HV line is at least partially integrated into the carrier plate (plurality of MOSFETS 212 for performing switching [0053], HV line is necessarily integrated with the switch circuit board 210), and a BDU control unit configured to control the BDU relays (gate driver 250 [0052]); and
a liquid cooling plate on a first side of the carrier plate (battery cells and solid state switch are cooled by a common heat exchange member, heat exchanger member may be a part of the battery module cooling system, modifications to a conventional heat exchange member may not be required as the common form factor of the solid state switch and the battery cells allows the same cooling techniques to be applied to both elements [0027], Fig. 2, 4-5 shows cooling plate 120 would be positioned at a first side of switch circuit board 210).
Regarding claim 2, Kurcik discloses all of the claim limitations as set forth above.  Kurcik further discloses the liquid cooling plate comprises a cavity configured to conduct a cooling liquid (inner channels for channeling coolant [0027]), and the first side of the carrier plate conforms to a shape of the liquid cooling plate (Fig. 2,4 show first side of switch circuit board 210 is flat and conforming to cooling plate 210).
Regarding claim 3, Kurcik discloses all of the claim limitations as set forth above.  Kurcik further discloses a low voltage (LV) system having an operating voltage lower than an operating voltage of the HV system, wherein the BDU control unit is integrate with the LV system (gate driver 250 [0052] as part of a LV system).
	Regarding claim 4, Kurcik discloses all of the claim limitations as set forth above.  Kurcik further discloses the BDU further comprises HV components, including the BDU relays (plurality of MOSFETS 212 for performing switching [0053]), and low-voltage (LV) components, including the BDU control unit (gate driver 250 [0052] as part of a LV system) and wherein the HV components and the LV components of the BDU are on a second side of the carrier plate that is opposite to the first side of the carrier plate (Fig. 3-6 show MOSFETS and gate driver 250 formed on a second, inner side of switch circuit board 210 opposite to a first, outer side of switch circuit board 210).
Regarding claim 5, Kurcik discloses all of the claim limitations as set forth above.  Kurcik further discloses the HV line comprises a plurality of busbars that are at least partially integrated into the carrier plate (first terminal 214, second terminal 216 [0053], Fig. 4). 
Regarding claim 6, Kurcik discloses all of the claim limitations as set forth above.  Kurcik further discloses the HV components of the BDU comprise a high voltage printed circuit board (HV-PCB) on the second side of the carrier plate, including a conductive layer connected to the HV line, and the LV components of the BDU comprise a low voltage printed circuit board (LV-PCB), wherein the HV components and the LV components of the BDU are on the HV-PCB (gate driver including a gate driver board which is different from the switch circuit board, gate driver board can be integrated within the housing of the solid state switch [0017]). 
Regarding claim 8, Kurcik discloses all of the claim limitations as set forth above.  Kurcik further discloses the HV-PCB further comprises a shunt (Fig. 3 shows a shunt).
Regarding claim 9, Kurcik discloses all of the claim limitations as set forth above.  Kurcik further discloses the LV-PCB comprises a first contacting component and wherein the HV-PCB comprises a second contacting component configured for receiving the first contacting component for establishing a data connection between the LV-PCB and the HV-PCB (gate driver for driving the gate contact of the power MOSFETs, the gate driver including a gate driver board which is different from the switch circuit board, gate driver board can be integrated within the housing of the solid state switch [0017], thus they are in data connection with each other).
Regarding claim 10, Kurcik discloses all of the claim limitations as set forth above.  Kurcik further discloses the HV-PCB comprises a plurality of busbar connection areas each exposing a portion of one of the plurality of busbars (terminal 214, second terminal 216 [0053], Fig. 4).
Regarding claim 13, Kurcik discloses all of the claim limitations as set forth above.  Kurcik further discloses the HV-PCB further comprises a plurality of data lines connecting the second contacting component (gate driver for driving the gate contact of the power MOSFETs, the gate driver including a gate driver board which is different from the switch circuit board, gate driver board can be integrated within the housing of the solid state switch [0017], thus they are in data connection with each other) and at least one mounting socket formed on the second side of the carrier plate (back cover 220 for holding the switch circuit board 210 [0053]; back cover formed as a metal block which is applied as a spacer layer to accommodate for varying requirements in the available installation space in different types of battery modules [0021], Fig. 5-6 show switch 200 with back cover 220 ‘mounted’ as part of the battery module). 
Regarding claim 15, Kurcik discloses all of the claim limitations as set forth above.  Kurcik further discloses an electric vehicle ([0029]) including the battery system of claim 1 (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurcik et al. (US 2019/0214606 A1), as applied to claims 1-6, 8-10, 13, 15 above, in view of Tyler et al. (US 2015/0072209 A1).
Regarding claim 7, Kurcik discloses all of the claim limitations as set forth above.  However, Kurcik does not disclose the HV-PCB comprises a pre- charge trace-resistor and wherein the pre-charge trace resistor comprises a conductive trace.
	Tyler discloses a battery module (Title, Abstract) comprising traces for a voltage sensing component and a pre-charge circuit both disposed on a PCB allowing the voltage sensing component and the pre-charge circuit to electrically couple to the contactor in order to detect voltage across the contactor ([0121], Fig. 21).
	Kurcik and Tyler are analogous art because they are concerned with the same field of endeavor, namely battery modules including a PCB for monitoring and controlling batteries.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kurcik by incorporating traces for a pre-charge circuit disposed on the PCB because Tyler teaches improved safety by monitoring voltage.
Regarding claims 11-12, Kurcik discloses all of the claim limitations as set forth above.  However, Kurcik does not disclose the BDU components comprise at least one pyrotechnic safety switch, at least one relay, and/or at least one melting fuse, and at least one relay and/or fuse is connecting two busbar connection areas to each other.
	Tyler discloses a battery module (Title, Abstract) comprising a fuse assembly including a fuse configured to provide overcurrent protection to the PCB assembly, wherein the fuse is coupled to a terminal connector via a high current interconnect and to the contactor via another high current interconnect ([0121]).
	Kurcik and Tyler are analogous art because they are concerned with the same field of endeavor, namely battery modules including a PCB for monitoring and controlling batteries.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kurcik by incorporating a fuse assembly because Tyler teaches improved safety by providing overcurrent protection.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurcik et al. (US 2019/0214606 A1), as applied to claims 1-6, 8-10, 13, 15 above, in view of Asai et al. (US 2011/0206948 A1).
Regarding claim 14, Kurcik discloses all of the claim limitations as set forth above.  However, Kurcik does not disclose the BDU comprises a thermally conducting and electrically isolating interface material layer (TIM) between the liquid cooling plate and the carrier plate and/or between the carrier plate and the HV-PCB. 
	Asai discloses a power source apparatus (Title, Abstract) comprising an electrically insulating layer which electrically insulates the battery cells from the cooling plate while efficiently transferring heat between battery cells and cooling plate, wherein the electrically insulating layer is a material with superior electrical insulating properties and thermal conductivity ([0066]).
	Kurcik and Asai are analogous art because they are concerned with the same field of endeavor, namely battery modules comprising a cooling plate attached to a battery stack.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kurcik to include an electrically insulating and thermally conducting layer between the stack and cooling plate because Asai teaches improved safety by electrically insulating the interface between the stack and cooling plate and improved efficiency by allowing better heat transfer at the interface between the stack and cooling plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/24/2022